Citation Nr: 0603933	
Decision Date: 02/10/06    Archive Date: 02/22/06	

DOCKET NO.  02-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury. 

2.  Entitlement to service connection for residuals of a left 
jaw injury. 

3.  Entitlement to service connection for residuals of a neck 
injury. 

4.  Entitlement to service connection for residuals of an 
upper back injury. 

5.  Entitlement to service connection for residuals of a 
right wrist injury. 

6.  Entitlement to an initial evaluation in excess of 
10 percent for an open fracture dislocation of the right 
midfoot, status post open reduction internal fixation. 

7.  Entitlement to a higher (compensable) initial evaluation 
for right parietal laceration. 

8.  Entitlement to a higher (compensable) initial evaluation 
for laceration with skin graft of the helix of the left ear. 

9.  Entitlement to a temporary total evaluation after 
November 30, 2003 under the provisions of 38 C.F.R. § 4.30 
based on a need for convalescence following right foot 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefits sought on 
appeal.  The veteran, who had service with the Army National 
Guard, including periods of active duty for training from 
April 1985 to June 1986 and October 1990 to February 1992, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.

It is not clear whether the veteran intended to raise 
additional claims for service connection beyond those 
addressed by the RO and this decision.  For example, in the 
veteran's November 2002 VA Form 9 (Appeal to Board of 
Veterans' Appeals) he made reference to his left foot, leg, 
hip and back compensating for his right foot pain, as well as 
gastritis due to medication he took for his service connected 
right foot disability.  Consequently, this matter is REFERRED 
to the RO for clarification and any appropriate action.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for opened fracture dislocation of the right 
midfoot, status post open reduction internal fixation, and to 
a temporary total evaluation beyond November 30, 2003 under 
the provisions of 38 C.F.R. § 4.30 based on a need for 
convalescence following right foot surgery will be addressed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have residuals of 
any right knee injury he reports he sustained during service.  

3.  The veteran is not currently shown to have residuals of 
any left jaw injury he reports he sustained in service.

4.  The veteran is not currently shown to have residuals of 
any neck injury he reports he sustained during service.  

5.  The veteran is not currently shown to have residuals of 
any upper back injury he reports he sustained during service.

6.  The veteran is not currently shown to have residuals of 
any right wrist injury he reports he sustained during 
service.

7.  The right parietal laceration scar is not shown to be 
disfiguring, poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, unstable or 
productive of any function limitations.  

8.  Laceration with skin graft of the helix of the left ear 
is not shown to be disfiguring, poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, unstable or productive of any function 
limitations.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred in or 
aggravated by active service, and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2005).

2.  Residuals of a left jaw injury were not incurred in or 
aggravated by active service, and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2005).

3.  Residuals of a neck injury were not incurred in or 
aggravated by active service, and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2005).

4.  Residuals of an upper back injury were not incurred in or 
aggravated by active service, and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2005).

5.  Residuals of a right wrist injury were not incurred in or 
aggravated by active service, and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2005).

6.  The criteria for a higher (compensable) initial 
evaluation for a right parietal laceration have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.31, 4.118, Diagnostic Code 7800 (2000 & 2005).

7.  The criteria for a higher (compensable) initial 
evaluation for a laceration with skin graft of the helix of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, 
Diagnostic Code 7800 (2000 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in May 2001 and December 2004.  Those letters 
effectively satisfy the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claims.  While there 
appears to have been some difficulty in obtaining all of the 
veteran's service medical records, and the veteran has 
indicated that some of those records were lost by the 
Illinois National Guard, it appears that all obtainable 
service medical records have been obtained.  In addition, VA 
medical records have been obtained, as were private medical 
records identified by the veteran with the exception of 
records from the medical center of Columbus, which indicated 
that while they had records of treatment for the veteran, 
they did not have records of treatment for the dates of 
service listed on the request.  As such, the Board finds that 
all obtainable service, private and VA medical records have 
been obtained.  

While the veteran has been afforded a VA examination in 
connection with his claim for increased evaluations, he has 
not been afforded a VA examination in connection with his 
claims for service connection, and the veteran has requested 
that he be afforded such an examination.  However, the Board 
is of the opinion that such an examination is unnecessary to 
make a decision in this case.  Under the VCAA, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c) (4).  

In this case, there is no evidence beyond the veteran's own 
contentions that he sustained an event, injury or disease in 
service, that resulted in right knee, left jaw, neck, upper 
back or right wrist disorders, nor is there any competent 
medical evidence that any such disorder, if present, is in 
any way associated with an established event, injury or 
disease in service.  Under these circumstances, there is no 
duty on the part of the VA to provide a medical examination, 
because as in Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggesting a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
any right knee, left jaw, neck, upper back or right wrist are 
related to the veteran's active service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active . . . service."  38 U.S.C.A. § 5103A(d).  
As will be further explained below, in the absence of 
corroborating evidence establishing that the veteran suffered 
an event, injury or disease in service, a current examination 
could do no more than speculate that a currently diagnosed 
disorder was related to service based on the veteran's 
unsubstantiated account of service events.  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary.

Lastly, the veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the veteran's claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review. 


Service Connection Claims

The veteran contends that he has additional disorders that 
are the result of one or both motor vehicle accidents he was 
involved in during service.  More specifically, the veteran 
maintains that as a result of one or both accidents which 
occurred in July 1986 and December 1990 he has additional 
disorders including those of the right knee, left jaw, neck, 
upper back and right wrist.  The veteran explained that his 
service medical records do not reflect a complete picture of 
his situation because as a matter of honor and pride an 
officer, such as the veteran, never complained to physicians 
about them.  He further argues that a pilot, such as the 
veteran, who complained was definitely removed from flight 
status.  The veteran indicated that he was surprised that 
there were no records of treatment for the claimed 
disabilities as grave as his condition was when he was 
brought into the emergency room.  Therefore, a favorable 
determination has been requested.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims as 
discussed in this section and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record provides no support, 
beyond the veteran's contentions, that he has right knee, 
left jaw, neck, back or right wrist injuries that are related 
to service, and more specifically related to motor vehicle 
accidents he was involved in during service in July 1986 and 
December 1990.  The veteran's service medical records contain 
no evidence of complaints, clinical findings, or diagnosis of 
any right knee, left jaw, neck, upper back or right wrist 
disorders during service.  While the veteran contends that 
some of his service medical records may have been lost by the 
Illinois National Guard, the Board finds it significant that 
there are several examinations performed during service 
following the most recent motor vehicle accident in December 
1990 that contain no reference to any right knee, left jaw, 
neck, upper back or right wrist complaints, clinical findings 
or diagnoses.  

In particular, service examinations for maintaining the 
veteran's flight status as a pilot were performed in March 
1992, April 1994, March 1995 and July 1995 and none of those 
examinations provide any support for the veteran's 
contentions.  It is also noteworthy that the veteran was 
found fit for flight duty based on those examinations.  As 
such, the veteran's service medical records do not document 
the presence of any right knee, left jaw, neck, upper back or 
right wrist disorders during service, despite the veteran's 
contentions that he sustained injuries to those locations in 
one or both of the motor vehicle accidents that were 
documented during service.  

The service medical records are highly probative in this 
regard, as they were generated towards ascertaining the 
veteran's state of physical fitness for continued  military 
duty, and are therefore akin to medical statements of 
diagnosis and treatment, which are generally accorded high 
probative value in the law.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

Private and VA medical records dated following separation 
from service also provide no support for the veteran's 
contentions.  A review of those records fails to document the 
presence of disorders of the left jaw, neck or upper back, as 
well as no medical evidence that such disorders were related 
to service.  And while there is evidence suggestive of the 
presence of current right knee and right wrist disorders, 
there is no medical evidence which offers an opinion that any 
such disorder of the right knee or right wrist is related to 
service.  

For example, when the veteran was seen for complaints 
associated with his right wrist in 1999 he was initially 
diagnosed with bilateral wrist de Quervain's tenosynovitis 
and mild bilateral dynamic carpal tunnel syndrome.  
Significantly, no history of any service injury was recorded 
and it is noteworthy that the complaints involved both wrists 
rather than simply the right wrist.  When seen in December 
1999 the impression was of a resolved right de Quervain's 
tenosynovitis.  In any event, and to the extent that the 
veteran currently has a right wrist disorder, there is 
absolutely no medical opinion which suggests that the 
disorder is related to service.  

As for the veteran's right knee, VA outpatient treatment 
records do reflect that the veteran was seen for complaints 
of right knee pain, and an assessment of patellofemoral 
syndrome of the right knee was recorded and a record dated in 
April 2004 recorded diagnoses of degenerative joint disease 
of the knees, pain of the knees and chondromalacia of the 
patella.  However, none of these records contain any 
suggestion that a right knee disorder is in any way related 
to service.

The veteran is clearly of the opinion that he has right knee, 
left jaw, neck, upper back and right wrist disorders that are 
related to service.  Indeed, a VA record dated in May 2002 
indicated that this was the first visit for the veteran and 
he had pertinent complaints of a trick left jaw, pain in the 
right knee and right wrist and spasms in his neck and 
recorded that the veteran had stated that all of these 
problems occurred while he was on active duty.  However, no 
physician has ever diagnosed the veteran as having a right 
knee, left jaw, neck, upper back or right wrist disorder that 
are causally or etiologically related to service.  The 
veteran, as a lay person, is not competent to offer an 
opinion that requires medical expertise, such as offering a 
diagnosis of a disorder or an opinion as to the etiology of a 
diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating not only a current disorder of the 
right knee, left jaw, neck, upper back and right wrist, as 
well as medical evidence demonstrating a nexus or 
relationship between a current disorder and service by way of 
the VCAA letters provided to the veteran during the course of 
the adjudication of his claims, but did not do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disability and an injury, 
disease, or event in service.  In the absence of such 
evidence, the Board concludes that service connection for 
residuals of right knee, left jaw, neck, upper back and right 
wrist injuries is not established.  


Increased Rating Claims

The veteran essentially contends that the initial evaluations 
assigned for his right parietal scar and the laceration scar 
with skin graft of the helix of the left ear do not 
accurately reflect the severity of those disabilities.  The 
veteran maintains that these scars are moderately disfiguring 
thereby warranting at least a compensable evaluation for each 
scar.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected scars, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating decision dated in February 2002 granted service 
connection for both scar disabilities and assigned 
noncompensable evaluations under Diagnostic Code 7800.  Under 
the schedular criteria in effect when the veteran initially 
filed his claim, a noncompensable evaluation was warranted 
for scars of the head, face or neck that were slightly 
disfiguring, and a 10 percent evaluation was for assignment 
for scars that were moderately disfiguring.  

In addition, under Diagnostic Code 7803, a 10 percent 
evaluation could be assigned for a superficial scar that was 
poorly nourished with repeated ulceration, and a 10 percent 
evaluation could also be assigned under Diagnostic Code 7804 
for a superficial scar that was tender and painful on 
objective demonstration.  Lastly, Diagnostic Code 7805 
provides that scars may be rated based on the limitation of 
function of the part affected.  

During the course of this appeal the schedular criteria used 
to evaluate disabilities of the skin were amended, effective 
August 30, 2002.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7800, scars of the head, face, or neck are evaluated based on 
the degree of disfigurement.  A 10 percent evaluation is 
warranted with one characteristic of disfigurement.  Note 1 
under that Diagnostic Code indicates that the 8 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: (1) a scar 5 or more inches (13 
or more cm.) in length; (2) a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; (3) the surface contour of the 
scar elevated or depressed on palpation; (4) a scar that is 
adherent to underlying tissue; (5) the skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) the skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.);(7) the underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) the 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

In addition, under 38 C.F.R. § 4.118, Diagnostic Code 7803, 
provides that a 10 percent evaluation is contemplated for a 
scar that is superficial and unstable.  Under Diagnostic Code 
7804, a 10 percent evaluation is also warranted for a scar 
that is superficial and painful on examination, and under 
Diagnostic Code 7805, a scar may be evaluated based on the 
limitation of function of affected the part.  

The evidence for consideration consists of private and VA 
medical records, as well as the clinical findings from a VA 
examination performed in June 2004 specifically to assess the 
severity and manifestations of the veteran's scars.  Since 
the private and VA medical records do not contain any 
complaints or clinical findings pertaining to the right 
parietal laceration or the laceration with skin graft of the 
helix of the left ear, the June 2004 VA examination is the 
most relevant and probative evidence for consideration.  

At the time of the June 2004 VA examination it was noted that 
the scalp and head scars were asymptomatic.  On physical 
examination the examiner indicated that the left ear where 
the graft was appeared cosmetically 100 percent normal.  In 
the right parietal area, there was a linear 0.5 cm. area of 
alopecia, approximately 7.5 cm. in length.  The examiner 
described it as nontender, slightly shiny, not painful, 
nonadherent to the underlying tissue and not unstable.  It 
was also described as superficial, not deep and with no 
inflammation, edema or keloid formation.  It was mildly 
hypopigmented.  The impression following the examination was 
that the veteran had scars secondary to trauma.  The examiner 
commented the scars were relatively asymptomatic and do not 
impart functional disability or cosmetic disability.

Based on this evidence, the Board finds that neither of the 
veteran's scars warrant a compensable evaluation under either 
of the criteria in effect before and after August 30, 2002.  
Simply put, there is no evidence that the veteran's scars are 
moderately disfiguring as he contends, thereby warranting a 
10 percent evaluation under the criteria in effect prior to 
August 30, 2002, or that the veteran has one of the 
enumerated characteristics of disfigurement for evaluation 
purposes under the criteria in effect as of August 30, 2002.  
The examiner who performed the June 2004 VA examination 
indicated that both scars were relatively asymptomatic, did 
not impart any functional disability or cosmetic disability.  
In addition, the scar was described as 7.5 cm. in length, and 
0.5 cm. in width, not 0.6 cm.  The surface contour of the 
scars was not elevated or depressed on palpation or adherent 
to the underlying tissue.  While there was some minimal 
hypopigmentation, the area did not involve 6 square inches or 
39 sq. cm.  While there was some abnormal texture, 
specifically the scar being slightly shiny, it did not 
involve an area exceeding 6 square inches or 39 sq. cm.  
Therefore, the veteran is not shown to warrant a 10 percent 
evaluation under Diagnostic Code 7800.  In addition, the 
veteran is not shown to be entitled to a compensable 
evaluation under Diagnostic Code 7803, 7804 or 7805.  The VA 
examination did not describe the scars as unstable or painful 
on examination and the examiner specifically indicated that 
there were no functional limitations attributable to the 
scars.

The veteran has contended that his scars are disfiguring and 
that he has submitted a computer disk with photographs of his 
scars which he believes demonstrates his contentions.  
However, the Board has reviewed those photographs and do not 
find that the photographs depict any clinical findings 
inconsistent with that reported at the time of the June 2004 
VA examination or the discussion and explanation above.  

Accordingly, the Board finds that the criteria for higher 
(compensable) evaluations for the right parietal laceration 
scar and the laceration scar with skin graft of the helix of 
the left ear are not warranted.  See 38 C.F.R. § 4.31 ("in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.")

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a left jaw injury is 
denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of an upper back injury is 
denied.

Service connection for residuals of a right wrist injury is 
denied.

A higher (compensable) initial evaluation for a right 
parietal laceration scar is denied.

A higher (compensable) initial evaluation for a laceration 
scar with skin graft of the helix of the left ear is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an open fracture dislocation of the right 
midfoot, status post open reduction internal fixation, 
discloses a need for an additional VA examination to assess 
the severity and manifestations of the veteran's right foot 
disability.  The two VA examinations performed in June 2004 
suggest the possibility that the veteran may be entitled to 
separate evaluations for his scars of his right foot, in 
addition to an evaluation under Diagnostic Code 5284.  See 
Esteban v. Brown, 6 Vet. App. 259, 263 (1994) ("the critical 
element is that none of the symptomatology for any one of 
these three conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions") (emphasis in 
original.)

The veteran's right foot disability has been evaluated under 
Diagnostic Code 5284 based on the assessment of the 
functional impairment of the right foot.  However, the two VA 
examinations suggest the possibility that a separate 
evaluation for the scars of the right foot maybe appropriate, 
but the two VA examinations offer somewhat conflicting 
information regarding the scars of the veteran's right foot.  
The June 2004 VA scars examination described the scars in the 
impression as currently relatively asymptomatic and do not 
impart functional disability.  However, the June 2004 VA 
examination of the veteran's feet described these scars as 
"maturing and are quite sensitive to palpation with 
paresthesia noted to palpation and percussion over the 
surgical scars."  As such, an additional VA examination is 
necessary to clarify the manifestations of the veteran's 
right foot disability, including the scars and for the RO to 
consider whether a separate evaluation should be assigned for 
the veteran's right foot scars.

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should contact the veteran and 
inquire whether he has had any treatment 
for his right foot since the June 2004 VA 
examination.  If the veteran reports that 
he has received such treatment, the RO 
should obtain and associate those records 
with the claims file.  

2.  The veteran should be afforded an 
examination of his right foot to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the reports of the June 2004 
VA scars and feet examinations, and 
following the examination and review 
offer comments and an opinion as to the 
functional impairment of the veteran's 
right foot and the manifestations of the 
right foot scars.  Clinical findings 
should be reported in detail, including 
the presence or absence of limitation of 
motion, instability or weakness, as well 
as comments on the presence or absence of 
flareups of pain, excessive fatigability 
with use, incoordination, painful motion 
and pain with use.  The examiner is also 
requested to comment on whether the scars 
are unstable, painful on examination and 
whether the scars themselves produce any 
limitation of function of the right foot.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should consider whether 
the veteran is entitled to a separate 
evaluation for the scars of his right 
foot.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


